          Case 2:12-cr-00251-JAM Document 31 Filed 09/15/20 Page 1 of 3


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

                                    MEMORANDUM

Honorable John A. Mendez
United States District Judge
Sacramento, California

                                              RE: Clinton Beau Babcock
                                                  Docket Number: 2:12CR00251-01
                                                  RECOMMENDATION TO RECALL
                                                  SUPERVISED RELEASE VIOLATION
                                                  WARRANT

Your Honor:

On March 11, 2020, Clinton Babcock commenced supervision in the Eastern District of California.
During a pending pre-transfer investigation, it was discovered Babcock was using controlled
substances and was not truthful about his whereabouts. Additionally, he continuously failed to
enter a residential treatment program. The Northern District of California was notified of the non-
compliant behavior, and it was determined jurisdiction would be transferred back to the sentencing
district (ED/CA) to handle the violation conduct, based on the location of Babcock’s new
residence.


On March 12, 2020, Your Honor signed a Petition for Warrant for Offender Under Supervision
for the above behavior. However, due to the Covid-19 Pandemic, the U.S. Marshals Service was
unable to effect any arrests or allow any self-surrenders at that time. As such, it was determined
by our office Babcock would be allowed to enter a residential drug treatment program, pending
violation proceedings.


Babcock successfully completed a 90-day stay at a residential drug treatment program and has
since gained employment and obtained an apartment. This was a huge accomplishment for
Babcock, as he was unemployed and homeless at the time he entered the program. Unfortunately,
he was recently laid off, but he is receiving unemployment benefits and actively searching for




                                                                                          REV. 05/2020
                                                                                   CAE___MEMO__COURT
           Case 2:12-cr-00251-JAM Document 31 Filed 09/15/20 Page 2 of 3
RE:      Clinton Beau Babcock
         Docket Number: 2:12CR00251-01

employment. Nonetheless, Babcock has remained in compliance and has adjusted well to
supervision.


Based on Babcock’s successful completion of a residential drug treatment program and his
continued compliance since then, the undersigned respectfully recommends that the Supervised
Release Violation Warrant be recalled. In addition, the undersigned respectfully recommends no
further Court action be taken in regard to the violation. The undersigned will continue to monitor
Babcock’s compliance and report any future violations to the Court.


                                      Respectfully submitted,




                                         Miranda L. Lutke
                                   United States Probation Officer


Dated:     September 15, 2020
           Roseville, California



  REVIEWED BY:
                             Ronnie Preap
                             Supervising United States Probation Officer




                                               Page 2
                                                                                         REV. 05/2020
                                                                                  CAE___MEMO__COURT
         Case 2:12-cr-00251-JAM Document 31 Filed 09/15/20 Page 3 of 3
RE:    Clinton Beau Babcock
       Docket Number: 2:12CR00251-01



THE COURT FINDS PROBABLE CAUSE AND ORDERS:

X The warrant is recalled.

☐ No changes to be made to the previously issued warrant.

☐ The issuance of a summons; the warrant is recalled.

FURTHER PROCEEDINGS REGARDING CUSTODY:

☐ Defendant is ordered to be brought before District Judge forthwith.

☐ Initial appearance and detention hearing before Magistrate Judge.



DATED: September 15, 2020                            /s/ John A. Mendez________________________

                                                     United States District Court Judge




cc:    Michelle Rodriguez
       Assistant United States Attorney

       United States Marshal Service




                                            Page 3
                                                                                            REV. 05/2020
                                                                                     CAE___MEMO__COURT
